Citation Nr: 1122529	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether or not the closed head injury the Veteran claims resulted in a psychiatric disability was incurred in the line of duty. 

Entitlement to service connection for a psychiatric disability as a result of a closed head injury sustained during active service.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1971 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in November 2009, at which time it was remanded for additional development.  It has now been returned for further review.  While all of the requested development has not been completed, there was enough additional evidence received to enable the Board to come to a partial decision.  

The Board notes that the Veteran's appeal was originally developed as a single issue.  However, it further notes that there are two aspects to his claim.  Before the Board can address the medical question of whether or not the Veteran's closed head injury in service lead to the development of a psychiatric disability, it must first address whether or not the closed head injury was sustained in the line of duty.  While the line of duty question is ready for adjudication, the medical matter is not.  Therefore, for the sake of convenience and to avoid confusion, the Board will consider this matter as two separate issues. 

The issue of entitlement to service connection for a psychiatric disability as a result of a closed head injury sustained during active service will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The bulk of the evidence shows that the Veteran was not absent without leave (AWOL) or otherwise engaged in misconduct at the time of the fall that caused his injury.  


CONCLUSION OF LAW

The closed head injury the Veteran claims resulted in a psychiatric disability was incurred in the line of duty.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Line of Duty

The Veteran contends that the closed head injury he sustained during active service was incurred in the line of duty.  He argues that he was in his barracks as ordered when, after an argument, another soldier pushed him out of a third floor window while he was sitting in the window sill.  The Veteran states that neither heroin nor other drugs were involved, and he emphasizes that he did not jump but rather was pushed.  

There is no dispute that the Veteran sustained a closed head injury as a result of a fall during service.  The records closest to the time indicate that he was in his barracks when the fall occurred.  A later hospital record indicates that the fall was from a hospital where he was undergoing treatment for heroin use.  In regards to his current claim, the Veteran contends that he was pushed out of a barracks window and struck his head after falling three stories.  However, the evidence contained in the claims folder regarding the circumstances of this fall is confusing at best.

Prior to the November 2009 remand, the contemporaneous evidence pertaining to this fall consisted of a Report of Investigation into Line of Duty and Misconduct Status dated September 7, 1973, an additional document dated September 19, 1973 with Reasons for Reversal of Findings and Substituted Findings, and a September 24, 1973 hospital record.

The September 24, 1973 hospital record shows that the Veteran was admitted for convalescence from a head injury approximately 17 days prior to admission.  The record adds that "It is alleged that while under the influence of heroin, the patient was admitted to an Army facility in Germany and jumped from a third story window, occurring (sic) a head injury."  The remainder of these hospital records show that the Veteran apparently admitted to heroin usage.  However, there is nothing to show that he admitted to heroin usage at the time of his injury or that he admitted to jumping out of the window.  Moreover, there is nothing to indicate who alleged that the Veteran had jumped.  Finally, there are no records from the reported Landstuhl Hospital cited.  Moreover, the initial form detailing the history suggests that the Veteran was initially sent to the Wurzburg Army Hospital.  No records from that facility are on file.  Requests made for additional records after the November 2009 remand did not produce any additional hospital records.  

On the other hand, the Report of Investigation into Line of Duty and Misconduct Status dated September 7, 1973 states that the Veteran received multiple injuries that included head injuries as a result of a fall from a third floor window in August 1973.  The investigation stated that the Veteran was AWOL at the time of his fall, and that therefore his injury was not in the line of duty.  The report does not mention heroin or jumping, and concludes by adding that there was no evidence to indicate that there was any misconduct or negligence on the part of the Veteran resulting in his injury.  However, an additional document dated September 19, 1973 (it appears to be the back of the same form) containing "substituted findings" states that the "Commander of EM in item 19, DA Form 2173, indicated EM was not AWOL at the time of the incident in question."  In addition, a sergeant indicated that "EM" had been ordered to his room to prepare for a field exercise and was exactly where he was supposed to be.  Therefore, the substituted findings were "in light of no other indications of misconduct, are: IN LINE OF DUTY."

Finally there is a Department of the Army Form 3647-1 which indicates the end of a 93 day hospitalization.  It contains the findings "Head injury, closed.  LD Undet" and "Improper use of drugs, heroin, not involving addiction.  LD Yes".  This suggests that there was no line of duty determination on record concerning the closed head injury.

The additional records received after the November 2009 remand include the Veteran's personnel records, with witness reports, photographs, and other evidence pertaining to the line of duty investigation.  The DA Form 2173 that was requested was not received, nor is there any indication whether or not it is available.  

The witness reports include statements from two witnesses who were in the room with the Veteran at the time of his fall.  They both note that the Veteran had been in his barracks, and that a fourth soldier was there as well.  There was a series of arguments that included pushing, shoving, and some punches with the fourth soldier, who the witness's state was drunk.  However, both of these witnesses state that the Veteran went to sit in a window sill.  While he was sitting there, the fourth soldier rushed over and pushed him out of the window.  A third witness who was outside states he saw the Veteran fall, then looked up and saw the arms that allegedly pushed him out the window.  A fourth witness statement is from the sergeant referenced in the substitute findings.  He confirms that he ordered the Veteran to go to his barracks to prepare his gear for upcoming field exercises.  These statements did not mention heroin or other illicit narcotics.  

The line of duty investigation material also includes a Certificate dated September 6, 1973, that states the investigator had interviewed everyone physically present in the room at the time of the accident except for the Veteran, who was unable to speak due to his injury, and the soldier who was accused of pushing him out the window.  He noted that while his findings indicated that there was no misconduct or negligence committed on the part of the Veteran, he believed that there were probably violations of "AR 600-33, Chap 2, para 2b and 2c".  He added that this could not be substantiated by the statements.  He further added that an alcohol blood test was not conducted on the Veteran.  The Board notes that this was signed by the same officer who signed the September 7, 1973 Report of Investigation into Line of Duty and Misconduct Status that cited to AR 600-33, Chap 2, para 2-4 to find that the Veteran was AWOL and that therefore the injury was not in the line of duty.  However, it is again noted that the Reasons for Reversal of Findings and Substituted Findings dated September 19, 1973 cited to the sergeant's report, determined the Veteran was not AWOL, and that the injury was sustained in the line of duty.  

Direct service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the line of duty" means any injury incurred or aggravated during a period of active military service, unless such injury was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was the result of the Veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m).  This regulation further states that a service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  38 C.F.R. § 3.1(m) (2010); see also Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

After consideration of all the evidence, the Board finds that the Veteran's closed head injury was incurred in the line of duty.  Although the initial Report of Investigation into Line of Duty and Misconduct Status determined that the injury was not in the line of duty, this was based entirely on a finding that the Veteran was AWOL at the time of the incident.  In fact, even this initial report states that there was no evidence of misconduct or negligence on the part of the Veteran.  There is no mention of illegal drug use in this report or by any of the witnesses, and there is no evidence the Veteran was drinking.  An alcohol blood test was not conducted.  It should be noted that this determination was reached only after interviewing all of the participants.  

However, it was subsequently determined that the Veteran was not AWOL at the time of his injury.  The Reasons for Reversal of Findings and Substituted Findings dated September 19, 1973 focused on the statement of the Veteran's sergeant that the Veteran had been ordered to the barracks where the injury occurred, and on this basis ruled that the Veteran was not AWOL.  Thus, it was further determined that his injury was in the line of duty.  

The Board notes that by law, any injury as the result of abuse of drugs or alcohol is considered not to be in the line of duty.  However, the evidence does not support a finding of such abuse in this case.  The only evidence to suggest drug use are the hospital records, which state that it was alleged the Veteran jumped from a third floor window under the influence of heroin after he had been admitted to an Army hospital.  There is no other evidence to confirm that the Veteran's injury was incurred in this manner.  In fact, this record is directly contradicted by eye witness testimony both as to the location and manner of the injury, and is also contradicted by the official Report of Investigation into Line of Duty and Misconduct Status.  Therefore, the allegations referred to in the hospital records are unsubstantiated, and the Board will give them no probative value.  As best can be determined, the Army's ultimate finding, as stated in the portion of the Reasons for Reversal of Findings and Substituted Findings that is available, is that the Veteran's injury was in the line of duty.  As the evidence does not show alcohol or drug abuse at the time of the injury, or that the Veteran was AWOL, or any of the other exceptions listed in 38 C.F.R. § 3.1(m), this finding is binding on VA, and the Board must conclude that the Veteran's closed head injury was sustained in the line of duty. 


ORDER

The closed head injury the Veteran claims resulted in a psychiatric disability was incurred in the line of duty; to this extent only, the Veteran's appeal is granted. 


REMAND

As the Board has determined that the Veteran's head injury was sustained in the line of duty, it must now determine whether or not that head injury resulted in his claimed psychiatric disability. 

As noted in the November 2009 remand, the record indicates that there is confusion as to the Veteran's current psychiatric diagnosis and as to whether or not it is attributable to his August 1973 injury.  An August 2003 VA fee basis examination diagnosed anxiety, and found that it was not related to the head injury.  A June 2005 private opinion noted neuropsychological deficits that "may" be related to the injury.  A January 2006 VA fee basis examination diagnosed a mood disorder and psychosis, not otherwise specified.  The examiner states that the mood disorder and psychosis were at least as likely as not caused as a result of the past head injury, but then gives reasons and bases more in line with an explanation as to why there is no relationship.  An August 2006 VA fee basis examiner related the Veteran's "current psychological functioning" to the head injury.  Most significantly, in February 2007 a VA nurse practitioner diagnosed the Veteran as having post- traumatic stress disorder (PTSD), and the only stressor listed was the fall and head injury in service.

Given the variety of diagnoses and opinions, the Board believes that the Veteran should be afforded a VA psychiatric examination with a review of all the evidence in order to determine his mostly likely diagnosis and whether or not it is related to active service, including the head injury sustained during active service.  The Board notes that the Veteran was previously scheduled for a VA examination by mistake, even though the RO/AMC had determined that his injury was not in the line of duty.  He failed to report.  It is the Board's hope that upon learning of the favorable line of duty determination that the Veteran will report if scheduled for an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to the examiner, and the examiner must indicate that it has been reviewed.  The examiner should also be provided with a copy of this remand.  All indicated tests and studies should be conducted.  After the completion of the record review and the examination, the examiner should attempt to express the following opinions: 1) Does the Veteran currently have an acquired psychiatric disability?  If so, what is this diagnosis? 2) If the Veteran is found to have a current psychiatric disability, is it as likely as not (50 percent probability or more) that it is the result of the August 1973 fall and head injury incurred during active service?  If not, is it as likely as not the result of any other incident during active service?  The reasons and bases for all opinions should be provided with some detail.

2.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


